Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 1 of 19 Pageid#: 507




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


 FIFTH THIRD BANK, N.A.,                           )
                                                   )
        Plaintiff,                                 )        Civil Action No. 3:20CV00033
                                                   )
 v.                                                )        MEMORANDUM OPINION
                                                   )
 INTERNATIONAL BUSINESS                            )        By: Hon. Glen E. Conrad
 MACHINES CORP.,                                   )        Senior United States District Judge
                                                   )
        Defendant.                                 )


 EPLUS GROUP, INC.,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )        Civil Action No. 3:20CV00035
                                                   )
 INTERNATIONAL BUSINESS                            )
 MACHINES CORP.,                                   )
                                                   )
        Defendant.                                 )


       Plaintiffs Fifth Third Bank, N.A., and ePlus Group, Inc., have filed separate causes of

action against International Business Machines Corp. (“IBM”) for breach of contract and breach

of warranty. On July 21, 2020, the court consolidated the cases under Civil Action No. 3:20-cv-

00033 pursuant to Federal Rule of Civil Procedure 42(a). (ECF No. 10.) IBM has moved to

dismiss both causes of action for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6). The motions have been fully briefed and are ripe for review.

                                            Background

       The following facts are taken from Fifth Third Bank’s and ePlus Group’s complaints and

are construed as true for purposes of this motion. Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 2 of 19 Pageid#: 508




Cir. 2017 (“When ruling on a motion to dismiss, courts must accept as true all of the factual

allegations contained in the complaint and draw all reasonable inferences in favor of the

plaintiff.”).

    a. The Parties

        The U.S. Department of Veterans Affairs (the “Government”) awarded By Light

Professional IT Services (“By Light”) a prime contract to provide data management services in

Culpeper, Virginia (the “Prime Contract”). (Fifth Third Bank compl. ¶ 7; ePlus Group compl. ¶

7.) The Prime Contract obligated By Light to provide to the Government “NetApp” software, a

product that is sold through authorized retailers. (Id.)

        After By Light won the Prime Contract with the Government, it subcontracted to Verizon

Sourcing, LLC, that obligation to provide the Government with NetApp software and services.

(Fifth Third Bank compl. ¶ 8.) Verizon Sourcing was later acquired by IBM. (Id.) This meant

that IBM inherited the rights and obligations under the subcontract with By Light and was thus

obligated to provide NetApp software to the Government. (Id.)

        To fulfill this obligation, IBM turned to ePlus Technology, an authorized NetApp retailer,

for a license to use the NetApp software. ePlus Technology first sent IBM and Verizon Sourcing

“Quotations.” (Fifth Third Bank compl. ¶ 12; ePlus Group compl. ¶¶ 9–10.) Then, IBM later sent

ePlus Technology several purchase orders for the software (the “Purchase Orders”). (Fifth Third

Bank compl. ¶ 9; ePlus Group compl. ¶ 8.)

        Each Purchase Order consisted of a one-year base term with varying numbers of “option

years.” (Fifth Third Bank compl. ¶ 9; ePlus Group compl. ¶ 8.) The plaintiffs contend that, as an

authorized NetApp retailer, ePlus Technology provided a financing deal for IBM by (1) paying up

front the full price for a multi-year NetApp software license and (2) then allocating those costs

over the life of each contract—including these “option years”—it entered with IBM. The plaintiffs
                                                  2
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 3 of 19 Pageid#: 509




assert that in exchange for this financing deal, IBM agreed to bear the risk that the Government

would either terminate or not renew the Prime Contract with By Light for any reason other than

non-appropriation of funding by the Government. (Fifth Third Bank compl. ¶¶ 11, 41; ePlus Group

¶¶ 9, 40.) That is, IBM would still be on the hook to ePlus Technology for the entirety of the

Contracts (including the “option years”) even if the Government chose not to renew its Prime

Contract with By Light, so long as the Government’s stated reason for non-renewal was not that it

failed to appropriate the requisite funding. The plaintiffs further assert that IBM indicated to ePlus

Technology that the “software and services would be essential to the Government for the full

term.” (Fifth Third Bank compl. ¶ 23; ePlus Group compl. ¶ 21.) In total, IBM and ePlus

Technology entered into five contracts in connection with IBM’s subcontract to the Government’s

Prime Contract with By Light.

       The Government, however, eventually chose not to renew the Prime Contract with By

Light. The Government’s reason for nonrenewal was neither for failure to appropriate funds nor

convenience, the plaintiffs maintain. (Fifth Third Bank compl. ¶ 38; ePlus Group compl. ¶ 37.)

IBM, a subcontractor to that Prime Contract, subsequently notified ePlus Technology it did not

intend to renew the “option years” under its contracts with ePlus Technology. (Id.) ePlus Group

and Fifth Third Bank—both 2012 assignees of ePlus Technology’s rights under those contracts—

assert that IBM was still obligated to make payments for those “option years” pursuant to

termination charges in the contracts.


   b. The Five Contracts at Issue

       Five contracts are at issue in the present matter. The plaintiffs assert that each contract is

made up of an IBM Purchase Order and a corresponding ePlus Technology Quotation (together




                                                  3
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 4 of 19 Pageid#: 510




referred to as the “Contracts”). 1 For example, the plaintiffs assert that IBM Purchase Order

Number 5005225311 and the corresponding ePlus Technology Quotation 22209696 combine to

make up the terms of “Contract 311.” (Fifth Third Bank compl. ¶ 15.) Contract 311 provided for

a base year payment of $477,355, with three additional payments of $477,355 per year. (Id.) The

additional payments are referred to as “Option Year Payments” in Contract 311. (Fifth Third Bank

compl. Ex. 2 at 8; Ex. 3 at 1.)

         Contract 250 (IBM Purchase Order No. 5005119250 and ePlus Technology Quotation

22065719) provided for a base year payment of $331,851.22, with three additional payments of

$443,342.04 per year. (Fifth Third Bank compl. ¶ 19.) The additional payments are referred to as

“Option Year Payments” in Contract 250. (Fifth Third Bank compl. Ex. 6 at 8; Ex. 7 at 1.)

         Contract 543 (IBM Purchase Order No. 5005184543 and ePlus Technology Quotation

22187712) provided for a base year payment of $62,721.22, with two additional payments of

$62,721.22 per year. (ePlus Group compl. ¶ 12.) The additional payments are referred to as

“Option Year Payments” in Contract 543. (ePlus Group compl. Ex. 1 at 8; Ex. 2 at 1.)

         Contract 519 (IBM Purchase Order No. 5005221519 and ePlus Technology Quotation

22220726) provided for a base year payment of $11,296.44, with two additional years of payments

of $11,296.44. (ePlus Group compl. ¶ 15.) The additional payments are referred to as “Option

Year Payments” in Contract 519. (ePlus Group compl. Ex. 4 at 4; Ex. 5 at 1.)

         Finally, Contract 538 (IBM Purchase Order No. 5005221538 and ePlus Technology

Quotation 2214913) provided for a base year payment of $124,323.83, with two additional




          1
            IBM instead asserts that the ePlus Technology Quotations “are not part of the contract and are nothing more
than offers that were rejected by IBM’s later-in-time Purchase Orders.” (ECF Nos. 13 and 15, at 7 n.2.) Because the
court “must accept as true all of the factual allegations contained in the complaint[s] and draw all reasonable inferences
in favor of the plaintiff[s],” the court will assume at this stage of the pleadings that the ePlus Technology Quotations
are part of the Contracts. Hall, 846 F.3d at 765.

                                                            4
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 5 of 19 Pageid#: 511




payments of $124,323.83 per year. (ePlus Group compl. ¶ 18.) The additional payments are

referred to as “Option Year Payments” in Contract 538. (ePlus Group compl. Ex. 7 at 4; Ex. 8 at

1.)

       On October 17, 2012, ePlus Technology assigned its rights to payment and enforcement

under each contract with IBM to plaintiff ePlus Group. (Fifth Third Bank compl. ¶ 13; ePlus

Group compl. ¶ 11.) Next, ePlus Group assigned two of those contracts, Contracts 311 and 250,

to MB Financial, which subsequently merged with plaintiff Fifth Third Bank. (Fifth Third Bank

compl. ¶ 14.) ePlus Group retained payment and enforcement rights to Contracts 543, 519, and

538. (ePlus Group compl. ¶¶ 12, 15, 18.) Thus, Fifth Third Bank seeks recovery for IBM’s alleged

breach of Contracts 311 and 250, while ePlus Group seeks recovery for IBM’s alleged breach of

Contracts 543, 519, and 538.

       The plaintiffs contend that in each contract, IBM (1) warranted to ePlus Technology that

“the software and services would be essential to the Government for the full term” and (2) “agreed

to use its best efforts to cause the Government to appropriate funds for the Option Year Payments

in the subsequent Fiscal Years.” (Fifth Third Bank compl. ¶¶ 23–24; ePlus Group compl. ¶¶ 21–

22.) The plaintiffs also assert that ePlus Technology’s terms and conditions alone (and not IBM’s)

govern each Contract. To this end, the plaintiffs note that each ePlus Technology Quotation

includes a provision stating that in placing an order with ePlus Technology, IBM agrees to comply

with ePlus Technology’s terms and conditions and that “[u]nless there is a separate written

agreement signed by both you and ePlus,” ePlus Technology’s terms and conditions “shall be the

only terms and conditions applicable to transactions between you and ePlus [Technology], and no

additional or contrary terms referenced in a purchase order, document, or other communication

shall apply.” (Fifth Third Bank compl. ¶ 25; ePlus Group compl. ¶ 23.) The plaintiffs further note



                                                5
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 6 of 19 Pageid#: 512




that the Purchase Orders expressly stipulate that if any terms in the Purchase Orders conflict with

terms in the ePlus Technology Quotations, the terms in the ePlus Technology Quotations govern. 2

(Fifth Third Bank compl. ¶ 27; ePlus Group compl. ¶ 25.)

       The plaintiffs also allege that each Contract only allowed for termination without further

obligation of either party if the Government failed to appropriate sufficient funds to continue the

Prime Contract. (Fifth Third Bank compl. ¶ 28; ePlus Group compl. ¶ 26.) Otherwise, pursuant

to a “Termination Charge” in each Contract, IBM would be obligated to pay the remaining unpaid

payments, including those due for the option years. (Fifth Third Bank compl. ¶¶ 29–32; ePlus

Group compl. ¶¶ 27–29.)


   c. IBM’s Alleged Breach

       The plaintiffs contend that ePlus Technology fully performed on each Contract and IBM

failed to make all required payments. Plaintiff Fifth Third Bank asserts that IBM has made the

base year payment and payments due for Option Years 1 and 2 for Contracts 311 and 250 but has

refused to pay the amounts due for Option Year 3. Specifically, plaintiff Fifth Third Bank alleges

that IBM has failed to pay $477,355 due for Option Year 3 to Contract 311 and $443,342.04 due

for Option Year 3 to Contract 250. (Fifth Third Bank compl. ¶¶ 34–35.)

       As to Contract 543, plaintiff ePlus Group alleges that IBM has made the requisite base year

payment and payment for Option Year 1 but has refused to pay the $67,721.22 due for Option

Year 2. (ePlus Group compl. ¶ 32.) ePlus Group contends that for Contract 519, IBM still owes

$112.96 on its base year payment and owes $11,296.44 for Option Year 2. (Id. ¶ 33.) Finally, as

to Contract 538, ePlus Group asserts that IBM owes $1,243.24 on its base year obligation and has

refused to make its $124,323.83 payments due for Option Year 1 and Option Year 2. (Id. ¶ 34.)


       2
           As stated previously, IBM maintains that these Quotations have no legal effect.

                                                          6
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 7 of 19 Pageid#: 513




       The plaintiffs maintain that although IBM emailed ePlus Technology stating that it did not

intend to renew for the option years under the Contracts, it failed to provide the required written

proof that the termination was due to non-appropriation of funds or termination for convenience

by the Government. (Fifth Third Bank compl. ¶ 37; ePlus Group compl. ¶ 36.) Pointing to email

correspondence between By Light and IBM, the plaintiffs assert that the Government’s decision

to not exercise the option renewals was not due to non-appropriation of funds or termination for

convenience. (Fifth Third Bank compl. ¶ 38; ePlus Group compl. ¶ 37.)

       Instead, the plaintiffs maintain that the Government did not renew simply because it wanted

to use a different technology. (Fifth Third Bank compl. ¶ 39; ePlus Group compl. ¶ 38.) The

plaintiffs contend that this decision to use different technology “amounts to non-renewal within

the meaning of the contracts and thus does not release IBM from its payment obligations under the

Contracts.” (Fifth Third Bank compl. ¶ 40; ePlus Group compl. ¶ 39.) The plaintiffs alternatively

assert that if the Government failed to appropriate funds for additional years under the Contracts,

IBM breached the Contracts by failing to use its best efforts to cause the Government to do so.

(Fifth Third Bank compl. ¶¶ 40, 58, 83; ePlus Group compl. ¶¶ 51, 72, 95.)

       Counts 1, 2, 5, and 6 of Fifth Third Bank’s complaint bring breach of contract claims. 3

Counts 3 and 7 bring “alternative” breach of contact claims on the basis of IBM’s alleged failure

to “use its best efforts to cause the Government to appropriate funds for the additional option

years.” (Fifth Third Bank compl. ¶¶ 58, 83.) Finally, Counts 4 and 8 to Fifth Third Bank’s

complaint bring breach of warranty claims.

       As for ePlus Group’s complaint, Counts 1, 4, and 7 raise breach of contract claims, while

Counts 2, 5, and 8 also bring “alternative” breach of contact claims on the basis of IBM’s alleged



       3
           The court notes that Counts 2 and 6 are also styled as “alternative claim[s] for relief.”

                                                            7
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 8 of 19 Pageid#: 514




failure to “use its best efforts to cause the Government to appropriate funds for the additional

option years.” (ePlus Group compl. ¶¶ 51, 72, 95.) Counts 3, 6, and 9 allege breach of warranty.

                                        Procedural History

       The court previously heard arguments on a motion to dismiss in a predecessor case, ePlus

Technology, Inc., v. Int’l Bus. Mach. Corp., No. 3:19-cv-00051. In that matter, the court ultimately

offered ePlus Technology the opportunity to amend its complaint. ePlus Technology instead chose

to voluntarily dismiss pursuant to Federal Rule of Civil Procedure 41. ePlus Group and Fifth Third

Bank, both assignees of ePlus Technology’s rights to the contracts at issue, have filed the present

causes of action. IBM has moved to dismiss both matters for failure to state a claim. On November

5, 2020, the court held a telephonic hearing on the motions.

                                        Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a complaint

for failure to state a claim upon which relief can be granted. When deciding a motion to dismiss

under this rule, the court must accept as true all well-pleaded allegations and draw all reasonable

factual inferences in the plaintiff’s favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007). “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations,

a plaintiff’s obligation to provide the grounds of [its] entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotation marks omitted).

To survive dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570).




                                                   8
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 9 of 19 Pageid#: 515




                                            Discussion

       In its motions to dismiss, IBM contends that the plaintiffs’ claims all “fail at the threshold

because both purchase orders incorporate an anti-assignment provision,” meaning that the

plaintiffs lack standing to bring their claims. (ECF Nos. 13 and 15 at 2.) But even if the plaintiffs

have standing, their breach of contract and breach of warranty claims cannot withstand scrutiny

under Rule 12(b)(6), IBM argues. (Id.) For the following reasons, the court will grant IBM’s

motion as to the plaintiffs’ claims for (1) breach of “best efforts” obligations and (2) breach of

warranty but will deny the motion as to all other claims.

I.     STANDING

       As a preliminary matter, IBM argues that due to an anti-assignment provision in its terms

and conditions, the plaintiffs are not proper assignees of the Contracts and thus lack standing to

bring their claims. Per IBM, each Purchase Order incorporates IBM’s standard terms and

conditions, which expressly bar assignments without IBM’s written consent. IBM thus argues that

because ePlus Technology never received IBM’s written consent, the assignments were void, and

the plaintiffs have no rights under the Contracts and no standing to proceed.

       The plaintiffs, on the other hand, point to a clause in the ePlus Technology Quotations

stipulating that IBM agrees to comply with the ePlus Technology terms and conditions, which

“shall be the only terms and conditions applicable to transactions between [IBM] and ePlus

[Technology], and no additional or contrary terms referenced in a purchase order, document, or

other electronic communication shall apply.” (ECF Nos. 20 and 21 at 8.) And pursuant to the

ePlus Technology terms and conditions, “ePlus [Technology] may, without notice to [IBM], assign

its rights to receive payments hereunder to a third party assignee (the “Assignee”), in which case

the Assignee will have all of ePlus [Technology]’s rights but none of its obligations.” (ECF Nos.



                                                 9
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 10 of 19 Pageid#: 516




20-1 and 21-1 at 7.) Finally, the plaintiffs note that the Purchase Orders contain clauses stipulating

that “[a]ny conflicts between any purchase order issued by IBM (and any term or contract

referenced therein) and the terms of this ePlus Technology, Inc, Quotation . . . shall be governed

by the terms of [the] ePlus Technology, Inc., Quotation.” (Id. at 9.)

       In light of the language the plaintiffs highlight, the court concludes that the plaintiffs have

standing to bring their claims. Here, the assignment provisions in IBM’s terms and conditions and

ePlus Technology’s terms and conditions directly conflict. However, as the plaintiffs note, the

Purchase Orders stipulate that the terms of the ePlus Technology Quotations shall control in the

event that the two documents conflict. Moreover, the court notes that the ePlus Technology

Quotations also contain the same language. (See Fifth Third Bank compl. Ex. 3 at 2, Ex. 7 at 2;

ePlus Group compl. Ex. 2 at 2, Ex. 5 at 2, Ex. 8 at 2.) Given that the ePlus Technology Quotations

only reference the ePlus Technology terms and conditions, the court concludes that the ePlus

Technology terms and conditions govern. The anti-assignment provision in the IBM terms and

conditions is thus inapplicable, and the plaintiffs have standing to bring their claims.

II.    BREACH OF CONTRACT

       IBM offers several independent rationales for why the plaintiffs’ breach of contract claims

should not survive Rule 12(b)(6) scrutiny. IBM first argues that the court must dismiss the

plaintiffs’ breach of contracts claims because they seek to enforce impermissible penalties. But

even if the court does not rule in its favor on the penalties issue, various terms in the Contracts bar

the claims, IBM asserts. Finally, IBM moves to dismiss the plaintiffs’ alternative claims for breach

of contract due to IBM’s failure “to use its best efforts to cause the Government to appropriate

funds for the additional option years.” (Fifth Third Bank Compl. ¶¶ 58, 83; ePlus Group Compl.

¶¶ 51, 72, 95.) The court will address each argument in turn.



                                                  10
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 11 of 19 Pageid#: 517




         a.       Unenforceable Penalties

         Virginia 4 law allows for contracting parties to stipulate in advance to liquidated damages

“[w]hen the actual damages contemplated at the time of the agreement are uncertain and difficult

to determine with exactness and when the amount fixed is not out of all proportion to the probable

loss . . . .” Taylor v. Sanders, 353 S.E.2d 745, 746–47 (Va. 1987). However, a liquidated damages

clause constitutes an unenforceable penalty “when the damage resulting from a breach of contract

is susceptible of definite measurement, or where the stipulated amount would be grossly in excess

of actual damages.” O’Brian v. Langley School, 507 S.E.2d 363, 365 (Va. 1998) (quoting Brooks

v. Bankson, 445 S.E.2d 473, 479 (Va. 1994)).

         “To determine whether a stipulated amount is liquidated damages or an unenforceable

penalty, the court must examine ‘the intent of the parties as evidenced by the entire contract viewed

in light of the circumstances under which the contract was made.’” ACL Realty Corp. v. .Com

Properties, LLC, No. 7:07CV00124, 2007 WL *1577511, at *2 (W.D. Va. May 30, 2007) (Conrad,

J.) (quoting Taylor v. Sanders, 353 S.E.2d 745, 747 (Va. 1987)). The party challenging the clause’s

enforceability bears the burden of proof, and “is entitled to conduct discovery and present relevant

evidence that the damages resulting from breach of the contract are susceptible of definite

measurement or that the stipulated damages are grossly in excess of the actual damages suffered

by the nonbreaching party.” O’Brian, 507 S.E.2d at 365.

         Here, the plaintiffs argue, inter alia, that whether a contractual clause constitutes an

unenforceable penalty may not be determined at the Rule 12(b)(6) motion to dismiss stage. IBM

instead contends that the issue presents a question of law that the court can decide on a motion to


         4
           The parties agree that New York and Virginia law are in accord with respect to the grounds for IBM’s
motions. (See ECF No. 13 at 6 n.2; ECF No. 15 at 6 n.2.; ECF No. 20 at 10 n.2; ECF No. 21 at 10 n.4.). Where two
bodies of law do not differ materially, courts apply the law of the forum in which they sit. Perini/Tompkins Jt. Venture
v. Ace Am. Ins. Co., 738 F.3d 95, 101 (4th Cir. 2013). The court will therefore apply Virginia law.

                                                          11
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 12 of 19 Pageid#: 518




dismiss. As stated previously, the Virginia Supreme Court has advised that courts must look to

“the intent of the parties as evidenced by the entire contract viewed in light of the circumstances

under which the contract was made.” Taylor, 353 S.E.2d at 747. Moreover, the party challenging

the clause “is entitled to conduct discovery and present relevant evidence” concerning its alleged

unenforceability. O’Brian, 507 S.E.2d at 365.

       The court therefore agrees that it would be premature to decide at this stage whether the

plaintiffs’ breach of contract claims are barred on the basis of unenforceable penalties. Discovery

has yet to commence, and there is simply insufficient evidence to adequately demonstrate the

contracting parties’ intent. See Bd. of Trs., Sheet Metal Workers’ Nat’l Pension Fund v. DCI Signs

& Awnings, Inc., No. 1:08cv15, 2008 WL 4329294, at *7 (E.D. Va. Sept. 15, 2008) (denying

defendant’s motion for summary judgment after concluding “that there are insufficient facts to

determine whether the [contractual clause] is a liquidated damages clause, a penalty, or something

else entirely”); see also Qb Invs. N. Am. v. Suntrust Banks, No. 1:16-CV-1484-MHC, 2016 U.S.

Dist. LEXIS 201244, at *11–12 (N.D. Ga. Nov. 28, 2016) (noting that under Georgia law, whether

a contractual clause constitutes an unenforceable penalty “would not be properly resolved by a

motion to dismiss”); Shree Ganesh, Inc. v. Days Inns of Am., Inc. No. 3:99CV7483, 2000 U.S.

Dist. LEXIS 22004, at *6–7 (N.D. Ohio Mar. 28, 200) (noting that under Ohio law, “[w]hether a

given liquidated damages provision constitutes an unenforceable penalty clause . . . is not properly

disposed of on a motion to dismiss”). The court will therefore refrain at this stage from ruling on

whether the plaintiffs’ breach of contract claims seek to enforce impermissible penalties.

       b.      The Contractual Terms

       Next, IBM asserts that even if the breach of contract claims are not barred on the basis of

unenforceable penalties, the claims fail due to the terms of the Contracts themselves. On this front,



                                                 12
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 13 of 19 Pageid#: 519




IBM points to two provisions in the Purchase Orders. First, IBM cites a provision in each Purchase

Order stipulating that “[t]he IBM maximum limitation of liability for incurred costs under this

Purchase Order is the funded value of the Purchase Order” and barring ePlus Technology from

“incur[ring] any cost, obligations or liabilities of any nature whatsoever over this amount.” (ECF

Nos. 13 and 15 at 13.) (quoting Fifth Third Bank Compl. Ex. 2 at 10–11, Ex. 6 at 12; ePlus Group

Compl. Ex. 1 at 11, Ex. 4 at 11, Ex. 7 at 11.) The Purchase Orders further note that “and any such

additional obligations or liabilities incurred or assumed by [ePlus Technology] are at [ePlus

Technology’s] own risk and account,” and that “IBM shall not be liable in any manner to pay or

reimburse [ePlus Technology] for such.” (Id.) Per IBM, each breach of contract claim “seeks

amounts in excess of the funded value of the Purchase Orders,” meaning that IBM is not liable.

(Id.)

        Next, IBM contends that “each Purchase Order contains a clear provision that allows IBM

to terminate without cause at any time, and IBM is obligated to pay only ePlus [Technology]’s

actual expenses for work completed prior to termination.” (ECF Nos. 13 and 15 at 15.) To this

end, IBM again notes that each Purchase Order incorporates IBM’s terms and conditions, which

expressly stipulate both that (1) the Purchase Orders “may be terminated by [IBM] with or without

cause” and (2) if IBM terminates without cause, IBM will only pay ePlus [Technology] for ePlus

[Technology]’s “actual and reasonable expenses for work that has been satisfactorily completed

as of the date of termination, but in no event will such payment exceed the agreed upon prices.”

(Id.) IBM thus asserts it had the right to terminate the Purchase Orders without cause and that it

was only obligated to pay for actual and reasonable expenses for work up to the termination date,

which it did. (Id.)




                                               13
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 14 of 19 Pageid#: 520




       The plaintiffs instead argue that the contractual provisions IBM cites to are “unavailing”

and “deal only with any claims ePlus Technology might make for reimbursement for costs and

expenses separate and apart from a claim for the specified amounts IBM owes under the

Contracts.” (ECF Nos. 20 and 21 at 13, 14.) Indeed, the Contracts each provide “that unless the

Government terminated the prime contract because the Government failed to appropriate funds,

IBM is obligated to pay the remaining unpaid payments under the Contracts, including the option

renewals or a sum equivalent to the same,” the plaintiffs assert. (Id. at 12.)

       In Virginia, courts follow the “plain meaning” rule to contract interpretation. Appalachian

Power Co. v. Greater Lynchburg Transit Co., 374 S.E.2d 10, 12 (Va. 1988). To this end, “when

considering the meaning of any part of a contract, [the court] will construe the contract as a whole,

striving not to place emphasis on isolated terms wrenched from the larger contractual context.

Babcock & Wilcox Co. v. Areva NP, Inc., 788 S.E. 2d 237, 244 (Va. 2016) (internal quotation

marks and citations omitted). “The court must give effect to all of the language of a contract if its

parts can be read together without conflict.” Berry v. Klinger, 300 S.E.2d 792, 796 (Va. 1983).

Finally, “the court will not treat any word or clause as meaningless if any reasonable interpretation

consistent with the other portions of the contract can be ascribed to it.” First Am. Bank of Va. v.

J.S.C. Concrete Const., Inc., 523 S.E.2d 496, 501 (Va. 2000).

       In the instant matter, each Purchase Order provides for a “Termination Charge” to apply

should the Government choose to exercise its right to terminate for convenience. (ECF Nos. 13-2

at 5; 13-3 at 5; 15-2 at 5; 15-3 at 3; and 15-4 at 3.) Similarly, “in the event the IBM order is non-

renewed, terminated or otherwise discontinued prior to the Software being fully implemented,

installed and in use by the Government, such non-renewal, termination or discontinuance shall

subject to the Termination Charge.” (Id.) The “Termination Charge” provided for “shall be equal



                                                 14
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 15 of 19 Pageid#: 521




to the sum of the remaining unpaid payments for the remainder of the term, including option

renewals.” (Id.) The Quotations also provide for a “Termination Charge . . . equal to the sum of

the remaining unpaid payments for the remainder of the term, including option renewals.” (Fifth

Third Bank compl. Ex. 3 at 2, Ex. 7 at 2; ePlus Group compl. Ex. 2 at 2, Ex. 5 at 2, Ex. 8 at 2.)

       In light of this contractual language, the court cannot agree with IBM’s proffered

interpretations. And given that each Purchase Order and Quotation provides that “[a]ny conflicts

between any purchase order issued by IBM (and any term or contract referenced therein) and the

terms of this ePlus Technology, Inc, Quotation . . . shall be governed by the terms of [the] ePlus

Technology, Inc., Quotation,” IBM’s argument concerning its own terms and conditions is

inapposite. Simply put, the court cannot at this stage conclude that the Contracts’ terms bar the

plaintiffs’ breach of contract claims.

       c.      “Best Efforts”

       Lastly, IBM argues that the plaintiffs’ allegations that IBM “failed to use its best efforts to

cause the Government to appropriate funds for the additional option years” are conclusory and

cannot withstand the motion to dismiss. (ECF Nos. 13 and 15 at 14) (quoting Fifth Third Bank

compl. ¶¶ 51, 72, 95; ePlus Group compl. ¶¶ 58, 83.) IBM asserts that both complaints are “devoid

of any factual allegations to support these claims.” (ECF Nos. 22 and 23 at 14.) The plaintiffs

instead argue that because they have “pleaded alternative claims for relief as expressly permitted

by Rule 8(d), [their] claims . . . should be afforded the opportunity to be borne out by the evidence

in this litigation.” (ECF No. 20 at 26–27; ECF No. 21 at 26.)

       The court concludes that the plaintiffs have not alleged sufficient facts to state a claim for

relief. In addition to maintaining that IBM agreed it would “use its best efforts to cause the

Government to appropriate funds for the Option Year Payments in the subsequent Fiscal Years,”



                                                 15
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 16 of 19 Pageid#: 522




the complaints allege only that (1) “IBM failed to use its best efforts to cause the Government to

do so in breach of the Contracts” and (2) “[b]ecause IBM did not use its best efforts to cause the

Government to appropriate funds for the additional option years, the Government did not

appropriate such funds nor did IBM receive them and [the Contracts] [were] terminated for non-

appropriation.” (Fifth Third Bank compl. ¶¶ 57–59, 82–84; ePlus Group compl. ¶¶ 50–52, 71–73,

94–96.) Such conclusory allegations are not sufficient to state a claim, and the court will

accordingly dismiss Counts 3 and 7 of Fifth Third Bank’s complaint and Counts 2, 5, and 8 of

ePlus Group’s complaint.

III.   BREACH OF WARRANTY

       Finally, IBM contends that the plaintiffs’ breach of warranty claims cannot survive the

motion to dismiss. Each Purchase Order stipulates that “IBM represents that the software and

services . . . will be essential to the Government for the full term.” The plaintiffs allege that when

the Government did not renew its license, IBM necessarily breached that warranty.

       IBM argues that the breach of warranty claims “are based entirely on the Government’s

decision [to] not renew for option years after the term ended,” and notes that even the plaintiffs

describe each Purchase Order as having a “one-year base term” with “three option years.” (ECF

Nos. 13 and 15 at 16.) Per IBM there is a clear distinction between the “one-year base term” and

“option years,” and because the warranty in the Purchase Orders “does not specify that the renewal

or option years are included, it is clear they are not included, and the warranty applies only to the

base year.” (Id.) IBM thus maintains that because neither the Prime Contract nor Purchase Orders

were terminated before the base term ended, IBM fulfilled the warranties and the claims must be

dismissed. (Id.)




                                                 16
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 17 of 19 Pageid#: 523




       The plaintiffs, on the other hand, assert that the “full term” of each Contract encompasses

both the base year and the option years. (ECF Nos. 20 and 21 at 27.) Because (1) IBM warranted

in each Contract “that the software and services . . . will be essential to the Government for the full

term,” and (2) the complaints alleged that “as evidenced by the Government’s nonrenewal, the

warranties were breached, as the [NetApp software] plainly was not essential for the full term,”

the plaintiffs stated claims for breach of warranty. (Id.) To the extent “full term” is ambiguous,

its meaning cannot properly be determined on a motion to dismiss, the plaintiffs contend.

       Under Virginia contract law, whether a contract is ambiguous is an issue of law for the

court to determine. Pocahontas Min. Ltd. Liability Co v. CNX Gas Co., LLC, 666 S.E.2d 527,

530 (Va. 2008). A contract is ambiguous “when the contract’s language is of doubtful import, is

susceptible of being understood in more than one way or of having more than one meaning, or

refers to two or more things at the same time.” Id. “Ambiguity is created by the doubleness of

meaning of an expression used in a written instrument.” Galloway Corp v. S.B. Ballad Const. Co.,

464 S.E.2d 349, 354 (Va. 1995) (internal quotation marks, citation, and alterations omitted).

However, “[t]he mere fact that terms of a contract are in dispute is not evidence that the language

is not clear and explicit and requires extrinsic evidence to aid in its construction.” Id.

       In the present matter, the Purchase Orders reference the word “term” (for purposes of

temporality) in three separate instances. First, as stated previously, the Purchase Orders stipulate

that “IBM represents that the software and services . . . will be essential to the Government for the

full term.” (ECF Nos. 13-2 at 5; 13-3 at 5; 15-2 at 5; 15-3 at 3; and 15-4 at 3.) Next, the Purchase

Orders state that “IBM agrees not to replace the Product with functionally similar Product . . .

during the total specified contract term, including optional renewals after such termination or non-

renewal . . . .” (Id.) Finally, the Purchase Orders dictate that should the Government terminate for



                                                  17
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 18 of 19 Pageid#: 524




convenience, “the Termination Charge shall be equal to the sum of the remaining unpaid payments

for the remainder of the term, including option renewals.” (Id.) The Quotations contain the same

language. (See Fifth Third Bank compl. Ex. 3 at 2, Ex. 7 at 2; ePlus Group compl. Ex. 2 at 2, Ex.

5 at 2, Ex. 8 at 2.)

        The court notes that in the above-referenced language, the Purchase Orders explicitly state

when IBM’s obligation is to extend to “option renewals.” Therefore, the court concludes that

“term” unambiguously refers only to the Contracts’ base years and not the option years. To

conclude otherwise would render the phrases “including optional renewals” and “including option

renewals” to be mere surplusages. Indeed, if the “full term” readily encompassed option years, it

would be unnecessary to separately reference both “term” and “option renewals.” See TM

Delmarva Power, L.L.C. v. NCP of Va., L.L.C., 557 S.E.2d 199, 200 (Va. 2002) (“[N]o no word

or clause in a contract will be treated as meaningless if a reasonable meaning can be given to it,

and parties are presumed not to have included needless words in the contract.”); J.S.C. Concrete

Const., Inc., 523 S.E.2d at 501 (“[T] the court will not treat any word or clause as meaningless if

any reasonable interpretation consistent with the other portions of the contract can be ascribed to

it.”); Berry v. Klinger, 300 S.E.2d 792, 796 (Va. 1983) (“The court must give effect to all of the

language of a contract if its parts can be read together without conflict.”).

        Having concluded that the “full term” unambiguously encompasses only the base year for

each Contract, the court necessarily also concludes that the plaintiffs have failed to state a claim

for breach of warranty. The complaints do not allege that the Government did not renew its license

during the base year. Therefore, the plaintiffs have not alleged a plausible claim for breach of

warranty, and the court will dismiss Counts 4 and 8 of Fifth Third Bank’s Complaint and Counts

3, 6, and 9 of ePlus Group’s Complaint without prejudice.



                                                 18
Case 3:20-cv-00033-GEC Document 35 Filed 02/11/21 Page 19 of 19 Pageid#: 525




                                         Conclusion

       For the reasons stated, IBM’s motions to dismiss are GRANTED IN PART and DENIED

IN PART. The court will dismiss without prejudice Counts 3, 4, 7, and 8 of Fifth Third Bank’s

Complaint and Counts 2, 3, 5, 6, 8, and 9 of ePlus Group’s Complaint.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to all counsel of record.
                    11th day of February, 2021.
       DATED: This ____


                                                         Senior United States District Judge




                                              19
